This cause has been pending in this court since the 22d day of October, 1917, no brief having been filed in behalf of plaintiffs in error, and no appearance made by counsel to orally argue the same on the date the cause was submitted.
The court has examined the information, instructions of the court, and judgment and sentence, and finds the proceedings regular.
No reversible error having been urged either in a brief or by oral argument, and none appearing from an examination of the record, the judgment of conviction as to each plaintiff in error is affirmed.